ROBB, Associate Justice.
Appeal from a judgment in the Supreme Court of the District in a landlord and tenant proceeding originating in the municipal court, and for which judgment for possession was awarded appellee in each court.,
Suit was instituted on October 3, 1919; appellee alleging that he was the own'er. of the premises, in the employ of the United States government, and necessarily required the premises for himself and family. Appellant filed what, in effect, was. a general denial, and further contended that the notice to vacate was insufficient. When *483the case was reached for trial in the Supreme Court, the Ball Rent Act had been enacted; but the court already had acquired jurisdiction of the case.
Section 1223 of the Code proyides that the notice to vacate shall be served upon the tenant personally—
“if he can be found, and if he cannot be found it shall be sufficient service of said notice to deliver the same to some person of proper age upon the premises, and in the absence of such tenant or person to post the same in some conspicuous place upon the leased premises.”
In the present case, appellee called at the premises and was admitted by appellant’s son, a boy of about 17 years. When appellee inquired for appellant—
“she came to the head of the steps, called down, saying that she was ill, and could not come down stairs, but to send the paper I told her I had for her, by her said son.”
This was done, and appellant testified in the municipal court that the son immediately handed her the notice. The objection to this notice is too trivial to receive further consideration. There was a substantial compliance with the statute, and as no defense was made, even under the Ball Act (which this court has declared unconstitutional), the judgment must be affirmed in any event.
Judgment affirmed, with costs.
Affirmed.